COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Elizabeth Maciel v. Joseph Reid

Appellate case number:     01-21-00693-CV

Trial court case number: 1171756

Trial court:               County Civil Court at Law No. 3 of Harris County

        The clerk’s record was filed on December 15, 2021. The clerk’s record contains a
statement of inability to afford payment of court costs filed in the trial court on June 21, 2021. The
record contains no written order determining that appellant is able to afford court costs. See TEX.
R. CIV. P. 145(a).
       Accordingly, this Court finds that appellant is unable to afford court costs in the appellate
court. See TEX. R. APP. P. 20.1(a) (party who filed statement of inability in trial court is not
required to pay appellate court costs unless trial court overruled claim of indigence in written order
under Texas Rule of Civil Procedure 145). The Clerk of this Court is directed to deem appellant
unable to afford costs on appeal, including the costs for the appellate record and for any filing fees.
See TEX. R. CIV. P. 145(a); TEX. R. APP. P. 20.1(a).
       It is so ORDERED.

Judge’s signature: ______/s/ Richard Hightower___
                    Acting individually  Acting for the Court


Date: ___December 21, 2021___